DETAILED ACTION
	The following action is in response to application 16/019,168 filed on June 25, 2018 (including the pre-amendment file don March 16, 2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 19 and 34, applicant claims :tge web includes Heuvers elements,” however, this is how the invention is depicted in a drawing and not the structure itself.  Applicant is not allowed to incorporate a figure or drawing into the claims.  As it is understood, a Heuvers element is a circle that is drawn onto a figure to fit within the dimensions of the apparatus at a certain section on a drawing.  However, the actual structure does not include any such circle. See 
	
	Also, with regard to claims 19 and 34, applicant claims “a greatest material accumulation” located “in a region fo the lowest mechanical stress.”  The area of the lowest mechanical stress within a carrier varies with each carrier and its respective environment.  This limitation is not a definitive location.  Applicant also claims that “flaws” are located in a region of the lowest mechanical stress.  Although applicant discloses that the web contains flaws, this limitation is indefinite as any structure has inherent “flaws” in all locations.  Also, on the last line of each claim, applicant claims the flaws are located in “a region of the lowest mechanical stress.”  This limitation is already previously introduced where the gereated material accumulation is.  This referencing limitation should be “the” region of the lowest mechanical stress.  
	With regard to claim 23 and 32, it is unclear what the orientation of “opposite a main axis of rotation” would be.  One might interpret this as perpendicular to the main axis of rotation, which is not what applicant appears to be claiming.
The claims will be treated as best understood.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23, 25-31 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li ’296 (as best understood).  With regard to claim 19, Li teaches a planetary carrier, comprising: a first hub 40; a first sealing wall (Fig. 3) adjoining the first hub; a second hub (Fig. 3; below part 43); a second sealing wall (Fig. 3) adjoining the second hub in opposition to the first sealing wall; and a web connecting the first sealing wall to the second sealing wall, wherein a greatest material accumulation of the planetary carrier in an operating state of the planetary carrier is located in a region which is subject to the lowest mechanical stress (Fig. 3), wherein the first hub, the second hub, and the web include Heuvers elements, wherein a greatest one of the Heuvers elements of the planetary carrier is located in a region of the greatest accumulation, and flaws are located in a region of the lowest mechanical stress.  With regard to claims 20 and 28, Li teaches the carrier, wherein the greatest material accumulation is located in a region of a transition from the web to one of the first and second sealing walls (Fig. 3).  With regard to claims 21 and 29, Li teaches the carrier, wherein the greatest material accumulation is located in a region of a transition from the web to the first sealing wall (Fig. 3).  With regard to claims 22 and 30, Li teaches the carrier, wherein the web has a wall thickness which increases from the second hub to the first hub (Fig. 3, including fillet).  With regard to claims 23 and 31, Li teaches the carrier, wherein the web has a web wall which is essentially oriented opposite a main axis of rotation of the planetary carrier (Fig. 3).  With regard to claims 25 and 33, Li teaches the carrier, further comprising a plurality of said web to connect the first sealing wall to the second .  

Claim(s) 19-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein-Hitpass ‘804 (from IDS; as best understood).  With regard to claim 19, K-H teaches a planetary carrier, comprising: a first hub 1; a first sealing wall 2 adjoining the first hub; a second hub 7; a second sealing wall  4 adjoining the second hub in opposition to the first sealing wall; and a web 3 connecting the first sealing wall to the second sealing wall, wherein a greatest material accumulation of the planetary carrier in an operating state of the planetary carrier is located in a region which is subject to the lowest mechanical stress (Fig. 1), wherein the first hub, the second .  

Suggestions for Applicant

	It is suggested applicant remove the Heuvers and region of lowest mechanical stress from the claims.  Applicant can include the limitations of claim 22 in the independent claims and claim that the wall thickness “progressively increases from the transition of the second wall and web to the first wall” and “the first wall, web and second wall are integral.”  This would overcome the cited art in the current rejections and the CN ‘125A reference cited below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wehren ‘693 has been cited to show an accumulation of material between a web and one wall being larger than the web and a second wall (Fig. 1).
	CN ‘125A has been cited to show a similar carrier with a progressively increasing width between a second wall and a first wall (Fig. 1).  However, the first wall, web and second wall are not integral.  Although it is known to one of ordinary skill in the art to make an integral part out of separate parts, applicant has stated that the integral part and largets material accumulation location in the carrier are essential to the structure of the present invention.




	FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.




	

 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.


	




	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 30, 2021